DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 01/12/2022 is acknowledged.
Claims 1 and 4-8 are examined.
Amendment to the Specification
The Amendment to the Specification filed on 01/12/2022 i has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims are rendered vague and indefinite for the recitation because they depend from a cancelled claim 3.  However, in order to expedite prosecution they have been examined as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (9,964,046) in view of Razak et al (10,794,330 priority date 11/25/2016).
In re Claim 1:  Oba teaches a fuel delivery system (1) for a gas turbine engine (“E”, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) comprising: 
a) a fuel pump (2a); and 
b) a continuously variable drive assembly in operable communication with both the fuel pump and the gas turbine engine (transmission 2c is able to vary the rotational speed of the centrifugal pump without varying the rotational speed of the engine with a CVT, col. 4 ll. 11-24 and col. 5 ll. 41), and being configured to adjust fuel pump output (by changing the gear ratio and changing the rotational speed of the fuel pump) align with fuel demand of the gas turbine engine (col. 5 ll. 53-67), wherein the continuously variable drive assembly has a driving portion (engine shaft, input shaft to the gear of the transmission 2c) operatively associated with a gearbox of the gas turbine and a driven portion (pump shaft, output shaft from the transmission) operatively associated with the fuel pump of the gas turbine, further comprising a governor (2d) for controlling a drive ratio of the drive assembly to vary fuel pump flow performance over a range of engine operating conditions (col. 5 ll. 53-67).
However, Oba does not teach the details of the CVT, i.e. wherein the drive assembly includes a driving pulley assembly including a fixed pulley sheave and a movable pulley sheave, a driven pulley 
Razak teaches a drive assembly (214, Fig. 5) includes a driving pulley (having sheaves 208 and 210) assembly including a fixed pulley sheave (208) and a movable pulley sheave (210, 214 changed the distance between 208 and 210), a driven pulley assembly (having sheaves 214 and 216) including a fixed pulley sheave (216) and a movable pulley sheave (214, 218 changed the distance between 214 and 216), and a drive belt (212) operatively connecting the driving pulley assembly to the driven pulley assembly (see Fig, 5).
It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing CVT as taught by Razak, with a reasonable expectation of success, in this case to change the fuel output without changing the rotational speed of the engine, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
In re Claims 4 and 5:  Oba i.v. Razak teaches the invention as claimed and as discussed for Claim 1, above.  However, Oba i.v. Razak does not specifically teach wherein the fuel pump is sized to meet engine fuel flow demand for a specific engine operating condition and wherein the fuel pump is sized to meet engine fuel flow demand in a take-off mode.  Since Oba teaches only one fuel pump (2a), it would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to size the fuel pump for the highest fuel requirement condition which occurs at take-off.
In re Claim 6:  Oba i.v. Razak teaches the invention as claimed and as discussed for Claim 1, above.  However, Oba further teaches wherein the drive assembly is governed to drive the fuel pump faster than the gearbox in a start mode wherein engine fuel flow demand is relatively high (“even in a case where the rotational speed of the engine E is low, it is possible to increase the rotational speed of the centrifugal pump 2a, and it is possible to secure a sufficient discharge pressure”, col. 7 ll. 60-67). 
In re Claim 7:  Oba i.v. Razak teaches the invention as claimed and as discussed for Claim 1, above.  However, Oba further teaches wherein the drive assembly is governed to drive the fuel pump slower than the gearbox in a cruise mode wherein engine fuel flow demand is relatively low (Oba teaches regulating the gear ratio based on the fuel demand.  Therefore, reduce the pump rotational speed when demand is low such as cruise condition).
In re Claim 8:  Oba i.v. Razak teaches the invention as claimed and as discussed for Claim 1, above.  However, Oba further teaches wherein the driving portion of the drive assembly is connected to an input shaft driven by the gearbox and the driven portion of the drive assembly is connected to an input shaft of the fuel pump (col. 7 ll. 56-59).
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741